Citation Nr: 0024128	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  96-32 282	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for low back disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to 
March 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the New York, New 
York RO that denied the veteran's application to reopen 
previously denied claims of service connection for 
hypertension, low back disability, and psychiatric 
disability.  In a letter received in December 1999, the 
veteran reported that he had become a resident of North 
Carolina; jurisdiction of his claims file was thereafter 
transferred to the Winston-Salem, North Carolina RO in 
April 2000.

By a June 1977 rating decision, the RO denied claims of 
service connection for hypertension and a back disability.  
The RO notified the veteran of the decision in July 1977, but 
he did not initiate an appeal within the one-year period 
allowed and, as a result, the denial became final.   
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 19.118 (1976).  
By an August 1978 rating decision, the RO denied an 
application to reopen the previously denied claim of service 
connection for a back disability.  The RO notified the 
veteran of that decision in August 1978, but he did not 
initiate an appeal within the one-year period allowed and, as 
a result, that denial also became final.   38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 19.118 (1978).  By an August 1994 
rating decision, the RO denied a claim of service connection 
for a psychiatric disability.  The RO also denied an 
application to reopen the previously denied claims of service 
connection for hypertension and a low back disability.  The 
RO notified the veteran of these denials in August 1994, but 
he did not initiate an appeal within the one-year period 
allowed and, as a result, the denials became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1994).  

With respect to the previous denials, it should be noted that 
a previously denied claim of service connection may not be 
reopened in the absence of new and material evidence.  See 
38 U.S.C.A. § 5108 (West 1991).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has made 
it clear that the Board has a duty to address the new and 
material evidence issue regardless of the RO's actions.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Consequently, the decision that 
follows includes a determination on the question of whether 
any of the previously denied claims should be reopened.


FINDINGS OF FACT

1.  In August 1994, the RO denied the veteran's application 
to reopen previously denied claims of service connection for 
hypertension and a low back disability, and denied a claim of 
service connection for a psychiatric disability.  The veteran 
was notified of the denials, but did not initiate an appeal.

2.  Evidence received since the August 1994 RO denial is not 
so significant that it must be considered to decide fairly 
the merits of the veteran's claim of service connection for 
hypertension.

3.  Certain new evidence received since the August 1994 RO 
denial, when considered in conjunction with the entire 
record, is so significant that it must be considered to 
decide fairly the merits of the veteran's claims of service 
connection for low back disability and psychiatric 
disability.

4.  No competent medical evidence has been presented to show 
that any current low back or psychiatric disability can be 
attributed to the veteran's military service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for 
hypertension has not been submitted.  38 U.S.C.A. §§ 1110, 
1131, 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  New and material evidence sufficient to reopen previously 
denied claims of service connection for low back disability 
and psychiatric disability has been submitted.  38 U.S.C.A. 
§§ 1110, 1131, 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

3.  The claim of service connection for low back disability 
or psychiatric disability is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's current claims of service connection for 
hypertension, low back disability, and psychiatric disability 
are not his first such claims.  As noted above, by a 
June 1977 rating decision, the RO denied claims of service 
connection for hypertension and a back disability.  The RO 
notified the veteran of the decision in July 1977, but he did 
not initiate an appeal within the one-year period allowed 
and, as a result, the denial became final.   38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 19.118 (1976).  By an 
August 1978 rating decision, the RO denied an application to 
reopen a previously denied claim of service connection for a 
back disability.  The RO notified the veteran of that 
decision in August 1978, but he did not initiate an appeal 
within the one-year period allowed and, as a result, the 
denial became final.   38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 19.118 (1978).  By an August 1994 rating 
decision, the RO denied a claim of service connection for a 
psychiatric disability.  The RO also denied an application to 
reopen the previously denied claims of service connection for 
hypertension and a low back disability.  The RO notified the 
veteran of these denials in August 1994, but he did not 
initiate an appeal within the one-year period allowed and, as 
a result, the denial became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1994).  

As a result, the Board may now consider the veteran's claims 
of service connection on the merits only if "new and 
material evidence" has been presented or secured since the 
March 1984 denial.  38 U.S.C.A. § 5108 (West 1991); Manio v. 
Derwinski, 1 Vet. App. 144, 145-46 (1991).  (For the purpose 
of determining whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).)  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1999).  

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) has been 
invalidated.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In Hodge, the United States Court of Appeals for the Federal 
Circuit indicated that the Colvin test for "materiality" 
made it more difficult for claimants to submit new and 
material evidence than did the test found in 38 C.F.R. 
§ 3.156, and thus the Federal Circuit overruled Colvin in 
this respect.  Therefore, the ruling in Hodge must be 
considered as easing the appellant's evidentiary burden when 
seeking to reopen a previously and finally denied claim.  
Hodge, supra.

The Court in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), recently held that Hodge requires the replacement of a 
two-step approach to handling applications to reopen as 
outlined in Manio v. Derwinski with a three-step approach.  
See also Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
Under this three-step approach, the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, the Secretary must 
determine whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, then the Secretary may proceed to 
evaluate the merits of the claim, but only after ensuring the 
duty to assist under 38 U.S.C. § 5107(a) has been fulfilled.  
Elkins, supra.

Hypertension

The Board has reviewed the additional evidence associated 
with the claims file since the August 1994 denial, and finds 
that new and material evidence has not been presented with 
respect to the issue of service connection for hypertension.  
(The specified basis for the denial of service connection in 
August 1994 was that the veteran's hypertension was not shown 
to have been incurred in service or within one year after 
separation from service).

The evidence available at the time of the August 1994 denial 
included the veteran's service medical records, which do not 
show that hypertension was diagnosed.  A February 1953 pre-
induction examination report shows blood pressure reading in 
the sitting position was 142/76.  When examined in March 1957 
for separation purposes, a blood pressure reading in the 
sitting position was 120/80.

Thereafter, an April 1977 VA examination report indicates 
that the veteran's blood pressure reading was 140/90.  
Hypertension under treatment was diagnosed.  Correspondence 
from private physicians and private treatment records, dated 
from July 1985 to October 1995, show that, in November 1985, 
a blood pressure reading of 110/80 was noted.  In 
November 1992, blood pressure readings of 160/90, 170/90, 
168/96, 190/86, 160/88, and 146/88 were noted.  None of the 
examiners, VA or private, provided an opinion regarding the 
onset of the veteran's hypertension.

The veteran submitted his application to reopen his claim of 
service connection for hypertension in April 1996.  The 
additional evidence received since the August 1994 RO denial 
includes a service personnel record submitted by the veteran 
in May 1998, VA outpatient treatment reports, dated from 
January 1995 to April 1997, and associates' statements dated 
in July 1978, December 1996, and March 1998.

Initially, the Board notes that the July 1978 statement is 
duplicative of evidence previously contained in the record.  
Therefore, it is not "new" evidence.  38 C.F.R. § 3.156(a).  
Similarly, the Board finds that the December 1996 and 
March 1998 statements, as well as the service personnel 
record submitted by the veteran in May 1998, do not address 
the issue of service connection for hypertension.  Therefore, 
because they do not bear directly upon the specific matter 
under consideration they are also not "new" evidence.  Id.

Turning to the veteran's written statements to the effect 
that his hypertension had its onset in service or was the 
result of his psychiatric condition that initially had its 
onset in service, the Board finds these statements new, but 
not material.  While the veteran is competent to describe 
symptoms he was experiencing and which he observed during 
service, his assertions that his hypertension had its onset 
in service or was the result of his psychiatric condition 
which had its onset in service are not helpful to the fact-
finding process because he is not competent to provide 
evidence that requires medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Moray v. 
Brown, 5 Vet. App. 211, 214 (1993) (holding that lay 
assertions of medical causation cannot serve as a predicate 
to reopen a previously denied claim).

Additionally, the remaining evidence is new in that it was 
not of record at the time of the August 1994 denial, but it 
is not material because it does not address the question of 
whether the veteran's hypertension had its onset during 
service or whether hypertension became manifest during the 
one-year presumptive period following the veteran's 
separation from service.  38 C.F.R. §§ 3.307, 3.309 (1999).  
Instead, the newly received VA outpatient treatment reports, 
dated from January 1995 to April 1997, show that the veteran 
continued to receive treatment for hypertension.  None of the 
VA examiners has provided an opinion regarding the onset of 
the veteran's hypertension.  

The Board finds that the January 1995 to April 1997 VA 
outpatient treatment reports merely establish that the 
veteran continued to seek treatment for his hypertension.  As 
with other new evidence, this evidence does not address 
whether hypertension began during service or was found during 
the one-year presumptive period following the veteran's 
separation from service.  In sum, it does not tend to support 
the veteran's claim in a manner different from the evidence 
previously of record.  It only shows that he continues to 
have hypertension which was previously demonstrated.  
Consequently, the newly received evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In other words, the evidence 
does not tend to provide information directly pertinent to 
the underlying question of service connection beyond what was 
known previously.  Accordingly, the Board concludes that the 
veteran has not submitted new and material evidence under 
38 C.F.R. § 3.156(a).

Psychiatric Disability

Turning to the issue of whether new and material evidence has 
been submitted to reopen a claim of service connection for a 
psychiatric disability, the Board has reviewed the additional 
evidence associated with the claims folder since the 
August 1994 RO denial, and finds that new and material 
evidence has been presented to reopen the claim.  (The 
specific basis for the denial of service connection for a 
psychiatric disability in August 1994 was that there was no 
evidence of a current psychiatric disability).

The evidence available at the time of the August 1994 denial 
included the veteran's service medical records which do not 
show any complaints of, treatment for, or diagnoses 
suggesting any psychiatric disability.

Thereafter, an April 1977 VA examination report, as well as 
correspondence from private physicians and private treatment 
records, dated from July 1985 to October 1995, do not contain 
any evidence of a psychiatric disability.

The veteran submitted his application to reopen his claim of 
service connection for a psychiatric disability in 
April 1996.  The evidence obtained in connection with the 
veteran's attempt to reopen includes, of particular interest, 
VA outpatient treatment reports, dated from January 1995 to 
April 1997.  Beginning in January 1995, the diagnoses 
included anxiety.  The Board notes that, for the first time, 
the record now contains a diagnosis of a psychiatric 
disability.

What is different about the newly received evidence is that 
it now includes a diagnosis of anxiety and treatment reports 
reflecting treatment for such disability.  This evidence is 
new and material as defined by 38 C.F.R. § 3.156(a).  In 
short, it tends to support the veteran's claim in a manner 
different from the evidence previously of record because it 
shows evidence of a psychiatric disability not previously 
shown.  Consequently, the VA outpatient treatment reports 
bear directly and substantially upon the issue at hand, are 
neither duplicative nor cumulative, and are so significant 
that they must be considered in order to decide fairly the 
merits of the underlying claim.  38 C.F.R. § 3.156(a).  In 
other words, the VA outpatient treatment reports tend to 
provide probative information beyond what was known 
previously.  Accordingly, the Board concludes that the 
veteran has submitted new and material evidence.

In light of the finding above that the claim is reopened, the 
Board turns to a review of the entire record on a de novo 
basis.  38 C.F.R. § 3.156(b).  In addressing the claim anew, 
the Board first must determine whether the veteran's claim of 
service connection is well grounded.  Elkins, supra.  A 
person who submits a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
Only if the claimant meets this burden does VA have the duty 
to assist him in developing the facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom, Epps v. West, 
118 S. Ct. 2348 (1998).  If the claimant does not meet this 
initial burden, the appeal must fail because, in the absence 
of evidence sufficient to make the claim well grounded, the 
Board does not have jurisdiction to adjudicate the claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu, 2 Vet. App. at 
492.  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Murphy, 1 Vet. App. at 81.  A claimant cannot meet 
this burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order to make a claim 
of service connection well grounded.  There must be competent 
(medical) evidence of a current disability, competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service, and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  This third element may be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Epps v. Gober, 126 F.3d at 1468.

The veteran claims that his psychiatric disability had its 
onset during service.  For the reasons that follow, the Board 
finds that the claim of service connection is not well 
grounded.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The 
veteran's service medical records, including a February 1953 
pre-induction examination report and a March 1957 separation 
examination report, are negative for complaints of, treatment 
for, or diagnoses suggesting any psychiatric disability.  

From the time of the veteran's separation from service in 
March 1957 until 1995, an interval of about 38 years, there 
was no suggestion by competent medical evidence that he had 
any psychiatric disability.  Post-service VA outpatient 
treatment reports show that, beginning in January 1995, the 
veteran was treated for anxiety.  Nevertheless, as noted 
above, the veteran must present competent medical evidence of 
both currently disability and of a relationship between that 
disability and service.  Although the record shows that the 
veteran was found to have had a psychiatric disability since 
January 1995, none of the VA examiners has related any such 
psychiatric disability to service.  In short, no competent 
medical evidence has been presented to show that the veteran 
currently suffers from a psychiatric disability that is 
attributable to his military service or to continued symptoms 
since service.

The Board has considered the veteran's written statements in 
support of his contentions regarding the onset of his 
psychiatric disability.  However, while he is competent to 
provide information regarding the symptoms he currently 
experiences and has experienced since his separation from 
military service, there is no indication that he is competent 
to comment upon etiology or time of onset.  Layno v. Brown, 
6 Vet. App. 465, 470 (1999); Grottveit v. Brown, 5 Vet. App. 
91, 92-93; Espiritu, 2 Vet. App. at 494-95.  Consequently, 
absent the presentation of competent medical evidence showing 
a link between any current psychiatric disability and his 
military service, or continued symptoms since service, the 
veteran's claim of service connection for a psychiatric 
disability may not be considered well grounded and must be 
denied.

Low Back

Turning to the issue of whether new and material evidence has 
been submitted to reopen a claim of service connection for a 
low back disability, the Board has reviewed the additional 
evidence associated with the claims folder since the 
August 1994 RO denial, and finds that new and material 
evidence has been presented to reopen the claim.  (The 
specified basis for the denial of service connection in 
August 1994 was that the veteran's low back disability was 
not shown to have been incurred in service).

The veteran submitted his application to reopen his claim of 
service connection for a low back disability in April 1996.  
The evidence obtained in connection with the veteran's 
attempt to reopen includes, of particular interest, a 
December 1996 statement from an associate.  Specifically, the 
veteran's associate submitted a letter indicating that he had 
treated the veteran's back and legs while he had been a medic 
during service.  The treatment for back and leg pain 
consisted of hot compresses followed by light massage, and 
infra red heat followed by light massage.  He had remembered 
treating the veteran because they had become acquainted while 
trying out for a baseball team during service.  He also 
submitted a copy of a "Certificate of Special Instruction" 
reflecting that he was a hospitalman who had completed the 
prescribed course of instruction for physical therapy in 
December 1954.

What is different about the newly received evidence is that 
it now includes a statement from an individual who indicated 
that he had treated the veteran for back pain during service.  
This evidence is new and material as defined by 38 C.F.R. 
§ 3.156(a).  In short, it tends to support the veteran's 
claim in a manner different from the evidence previously of 
record.  Consequently, this statement bears directly and 
substantially upon the issue at hand, is neither duplicative 
nor cumulative, and is so significant that it must be 
considered in order to decide fairly the merits of the 
underlying claim.  38 C.F.R. § 3.156(a).  In other words, the 
statement tends to provide probative information beyond what 
was known previously.  Accordingly, the Board concludes that 
the veteran has submitted new and material evidence.

In light of the finding above that the claim is reopened, the 
Board turns to a review of the entire record on a de novo 
basis.  38 C.F.R. § 3.156(b).  The Board finds that the 
veteran's claim of service connection for a low back 
disability is not well grounded.  The veteran claims that his 
low back disability had its onset during service when he 
sustained a back injury during the summer of 1955 playing 
baseball. 

The December 1996 statement from a fellow serviceman, who was 
also a medic, shows that the veteran was treated for back 
pain during service.  A July 1978 statement from another 
fellow serviceman indicates that the veteran did complain 
about a back injury.  For the purpose of determining whether 
the veteran has submitted a well grounded claim, the Board 
will assume that the veteran did indeed experience back pain 
during service as reported in these statements, and in 
statements made by the veteran himself.  Nevertheless, as 
noted above, the veteran must present competent medical 
evidence of both currently disability and relationship 
between that disability and disease or injury in service.  
From the time of separation in March 1957 until April 1977, 
an interval of 20 years, there is no suggestion by competent 
medical authority that the veteran had any low back 
disability.  It was not until April 1977, when examined by 
VA, that the veteran reported that his back pain began 20 
years earlier.  X-rays of the lumbosacral spine revealed mild 
compensatory scoliosis, and x-rays of the dorsal spine 
revealed mild scoliosis.  However, the VA examiner did not 
provide an opinion regarding the onset of any back 
disability.  Moreover, subsequently prepared VA and private 
treatment records show treatment for back-related problems, 
but none of the examiners has related any such low back 
disability to military service or specifically to the in-
service injury(ies) reported by the veteran.

In short, no competent medical evidence has been presented to 
show that the veteran currently experiences a low back 
disability that is attributable to his period of active 
military service.  The Board has taken into consideration the 
veteran's statements and those of others who served with him 
regarding the onset of low back disability.  However, while 
they are competent to provide information regarding the 
symptoms the veteran currently experiences and has 
experienced since military service, there is no indication 
that they are competent to comment upon etiology or time of 
onset of currently diagnosed disability.  Layno, 6 Vet. App. 
at 470; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 495.  Consequently, absent the presentation of competent 
medical evidence showing a link between any current low back 
disability and service, or between continued symptoms since 
service and current disability, the veteran's claim of 
service connection for low back disability may not be 
considered well grounded and must be denied.  



ORDER

The application to reopen a claim of service connection for 
hypertension is denied.

Service connection for a low back disability is denied.

Service connection for a psychiatric disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

